            Case 4:19-cv-01315-JSW Document 53 Filed 09/09/19 Page 1 of 17



September 9, 2019

VIA CM-ECF


The Honorable Jeffrey S. White
United States District Court for the Northern District of California
Oakland Courthouse
Courtroom 5 - 2nd Floor
1301 Clay Street, Oakland, CA 94612

Re:    Case 4:19-cv-01315-JSW Cellwitch Inc. v. Tile, Inc.

Dear Judge White:

        Pursuant to Your Honor’s Civil Standing Orders, Paragraph 8, Plaintiff Cellwitch Inc.
(“Cellwitch”) submits this letter brief in the above-captioned case to address what Cellwitch believes is a
discovery dispute. Defendant Tile, Inc. (“Tile”) reluctantly joins only to point out that the same issues,
which Tile believes are case management issues, are already addressed in Tile’s August 23, 2019 Motion
to Stay Discovery (Dkts. 50-51) pending resolution of Tile’s dispositive Motion to Dismiss (Dkts. 36-37),
which Motion to Stay Tile believes it filed as instructed by the Court’s Deputy Clerk.

       The parties’ respective positions are set forth in detail below.


 By: /s/ Nicole M. Jantzi                            By: /s/ Kevin X. McGann
      Nicole M. Jantzi                                    Kevin X. McGann (appearance pro hac vice)
      Email: njantzi@mwe.com                              Email: kmcgann@fenwick.com
      McDERMOTT WILL & EMORY LLP                          FENWICK & WEST LLP
      Attorneys for Plaintiff CELLWITCH INC.              Attorneys for Defendant TILE, INC.



Attachment (Tile’s Motion to Stay Discovery, Dkt. 50)
             Case 4:19-cv-01315-JSW Document 53 Filed 09/09/19 Page 2 of 17


September 9, 2019
Page 2

                                      CELLWITCH’S POSITION

       Tile should not be permitted to unilaterally stay discovery in this action without a Court order.
Cellwitch seeks the Court’s assistance to compel Tile to participate in discovery and produce responsive
materials.

        This case has been pending for nearly six months. Seeking relief from Tile’s infringement,
Cellwitch filed its Complaint (ECF No. 1) in this District on March 12, 2019. On March 27, 2019, the
parties stipulated to a 30-day extension of Tile’s response to the Complaint, making the response due May
2, 2019. ECF No. 23. On May 2, 2019, Tile moved to dismiss the Complaint. ECF No. 30. Cellwitch
filed an Amended Complaint (ECF No. 32) on May 16, 2019, and Tile again filed a motion to dismiss on
May 30, 2019. The parties held a Rule 26(f) conference on July 26, 2019, after which Cellwitch served
its discovery requests to Tile. On August 22, 2019, Tile requested a three-day extension of the deadline
to serve its responses to Cellwitch’s discovery, to which Cellwitch agreed, making the responses due
August 29, 2019. On August 29, 2019, Tile served its objections and responses to Cellwitch’s discovery
requests—generally refusing to provide any discovery until “after resolution of Tile’s dispositive motion
to dismiss and following the timetable and requirements under the Patent Local Rules.”

        Tile’s refusal to participate in discovery is contrary to the Federal Rules of Civil Procedure.
Specifically, Rule 26 expressly provides for discovery to proceed once the parties have conducted a Rule
26(f) conference (which is itself to occur “as soon as practicable”). See Fed. R. Civ. P. 26(d)(1) (“A party
may not seek discovery from any source before the parties have conferred as required by Rule 26(f) . . . .”).
And nothing in Rule 26 suggests that parties should delay discovery pending the Court’s Rule 16 case
management conference. To the contrary, Rule 1 confirms that “[the rules] should be construed,
administered, and employed by the court and the parties to secure the just, speedy, and inexpensive
determination of every action and proceeding.” Fed R. Civ. P. 1. Indeed, a stay of discovery is only
effected on order of the Court. See First Am. Title. Ins. Co. v. Commerce Assocs., LLC, No. 2:15-cv-832-
RFB-VCF, 2016 WL 951175, at *2 (D. Nev. Mar. 8, 2016) (“Absent a court order, a party must participate
in discovery. The Federal Rules of Civil Procedure do not provide for automatic stays of discovery when
a potentially dispositive motion is pending. Nor does the fact that discovery may involve some
inconvenience and expense automatically warrant a stay of discovery.”) (citations and quotation marks
omitted).1 “A party seeking a stay of discovery carries the heavy burden of making a ‘strong showing’
why discovery should be denied.” Id. (quoting Blankenship v. Hearst Corp., 519 F.2d 418, 429 (9th Cir.
1975)).

       Here, the parties completed their Rule 26 conference on July 26, 2019, after which time discovery
was open and the parties had an obligation to work together to proceed efficiently through the discovery
process. See Civil L.R. 11-4(a)(4) (requiring any attorney permitting to practice before this Court to
“Practice with the honesty, care, and decorum required for the fair and efficient administration of justice”).
When, for example, Tile requested a reasonable extension of time in which to respond to discovery,

1
       To be clear, after requesting and receiving from Cellwitch an extension of its discovery response
deadlines, Tile nonetheless filed a request for a stay of discovery (styled as a “motion”) and noted its
“motion” to be heard on November 15. (ECF No. 50.) When Cellwitch asked that Tile withdraw its
improper motion in favor of a joint discovery letter, as required by Paragraph 8 of this Court’s Civil
Standing Orders, Tile refused to do so, preferring to benefit from the procedural delay its “motion” would
impose. Cellwitch believes that resolution of the instant discovery dispute will necessarily moot Tile’s
“motion.”
             Case 4:19-cv-01315-JSW Document 53 Filed 09/09/19 Page 3 of 17


September 9, 2019
Page 3

Cellwitch agreed—not expecting that Tile would then provide boilerplate objections that amount to a self-
imposed stay.

        To the extent Tile argues that its pending motion to dismiss somehow justifies a self-imposed stay,
Tile is wrong. “Had the Federal Rules contemplated that a motion to dismiss under Fed.R.Civ.Pro.
12(b)(6) would stay discovery, the Rules would contain a provision to that effect. In fact, such a notion
is directly at odds with the need for expeditious resolution of litigation.” Gray v. First Winthrop Corp.,
133 F.R.D. 39, 40 (N.D. Cal. 1990); see also First Am. Title. Ins., 2016 WL 951175, at *2; Fed. R. Civ.
P. 1.

       Accordingly, the Court should compel Tile to participate in discovery.


                                           TILE’S POSITION

        The very issues that Cellwitch now attempts to raise via the current letter are already addressed in
Tile’s Motion to Stay (Dkts. 50-51), which will be fully briefed by September 13, 2019. Tile pointed this
out to Cellwitch during the meet and confer that Cellwitch demanded for purposes of submitting the
present letter. Cellwitch agreed that the issues were the same as in Tile’s Motion to Stay, but Cellwitch
refused to avoid burdening the Court with a letter addressing identical issues. Tile believes the issues are
completely and appropriately addressed in Tile’s Motion to Stay as they concern case management, not a
discovery dispute per se and that a further submission was not necessary, but Cellwitch indicated it would
submit the letter without Tile’s input if Tile did not provide a response. Thus, Tile reluctantly provides a
brief response below and attaches its Motion to Stay.

        Tile has made every effort to conserve the resources of the Court and the parties through proper
case management that sought to defer discovery until Tile’s dispositive motion to dismiss is resolved. Tile
raised this case management issue early on, during the parties’ Rule 26(f) conference, and continued raise
it in the Joint Case Management Statement (Dkt. 48 at 4:16-23, 7:3-12, 8:8-21, 11:7-9), including a
specific request for an order regarding the same. , in Tile’s Request for Clarification to the Court (Dkt.
49), and finally in Tile’s pending Motion to Stay Discovery (Dkts. 50-51).

         On August 8, 2019, the Court issued an order (Dkt. No. 47) vacating the hearing date for Tile’s
motion to dismiss and the case management conference and indicated that it would “reschedule the Initial
Case Management Conference, if necessary, in its order resolving the Motion to Dismiss.” When and if
it is held, the initial case management conference will create a schedule for the case, and trigger dates for
parties’ disclosures under the Patent Local Rules, providing important foundational discovery.

        The dispositive nature of Tile’s Motion to Dismiss and the deferral of the case management
schedule are central to Tile’s pending Motion to Stay Discovery. As Tile has pointed out in its Motion to
Stay, Tile’s pending 12(b)(6) motion is case-dispositive and no discovery is needed to resolve this motion.
Dkt. 50 at 5:17-6:2. Moreover, disclosures under the Patent Local Rules, which will require Cellwitch to
disclose its asserted claims, accused products, and infringement contentions—necessary foundational
information that is missing now—are all tied to the now-deferred initial case management conference.
Dkt. 50 at 6:23-7:11. As shown in Tile’s Motion to Stay, there is good cause for an order staying discovery
because, for example, Tile’s motion to dismiss would be case-dispositive if granted and there is no need
for discovery to resolve the motion to dismiss. Pac. Lumber Co. v. Nat’l Union Fire Ins. Co. of Pittsburgh,
PA, 220 F.R.D. 349, 351–52 (N.D. Cal. 2003). Additional factors demonstrate good cause for a stay: the
lack of prejudice to Cellwitch, and the burdensome nature of Cellwitch’s requests. Dkt. 50 at 6:6-8:18.
             Case 4:19-cv-01315-JSW Document 53 Filed 09/09/19 Page 4 of 17


September 9, 2019
Page 4

        In spite of the deferred case management schedule, Cellwitch insisted that Tile respond to ten
interrogatories and forty-nine requests for production, overbroad and unduly burdensome discovery
requests that prematurely encompass topics addressed by the Patent Local Rules disclosure schedule. For
example, as described in Tile’s Motion to Stay Discovery (Dkt. 50 at 3:11-4:9), Cellwitch’s requests
demand documents and responses regarding every Tile product, device, and application, and the
operations and distributions of these products without any limit as to time, version, or functionality. Other
requests are clearly premature under the Patent Local Rules, demanding claim construction, damages,
prior art, and advice of counsel information from Tile. Dkt. 50 at 7:10-8:18.

        As Cellwitch would not agree to defer discovery, Tile served its initial disclosures and objections
to Cellwitch’s requests for production and interrogatories, on August 29, 2019. Contrary to Cellwitch’s
assertions, Tile has not taken a “self-imposed stay,” but rather sought to address this in the Rule 26(f)
Report, a request for clarification and, as instructed by the Court’s Deputy Clerk, by filing a Motion to
Stay.

        Further, Tile has followed the instruction of the Court in filing its motion to stay discovery. The
August 21, 2019 email from the Courtroom Deputy Clerk to Tile’s counsel instructed Tile to re-file its
request (as to whether the parties should proceed with discovery or defer discovery) (Dkt. 49) “properly”
as a motion with a hearing date. A duly-noticed motion under Local Rule 7-2 is the proper vehicle for
staying discovery, as confirmed by the Clerk’s instruction and Northern District of California practice.
See, e.g., Google Inc. v. Eolas Techs. Inc., No. 15-cv-05446-JST, Dkt. 48 (N.D. Cal. Feb. 17, 2016)
(regular motion under Rule 7-2 is proper vehicle for motion to stay discovery); see also Micron Tech.,
Inc. v. United Microelectronics Corp., No. 17-cv-06932-JSW, 2018 WL 7288018 (N.D. Cal. March 16,
2018).

        For the foregoing reasons, Tile respectfully requests that the Court stay discovery for the reasons
set forth in Tile’s Motion to Stay.
Case 4:19-cv-01315-JSW Document 53 Filed 09/09/19 Page 5 of 17




                   Attachment
                                              Case
                                              Case 4:19-cv-01315-JSW
                                                   4:19-cv-01315-JSW Document
                                                                     Document 53
                                                                              50 Filed
                                                                                 Filed 09/09/19
                                                                                       08/23/19 Page
                                                                                                Page 6
                                                                                                     1 of
                                                                                                       of 17
                                                                                                          12



                                        1   KEVIN X. MCGANN (appearance pro hac vice)
                                            kmcgann@fenwick.com
                                        2   FENWICK & WEST LLP
                                            902 Broadway, Suite 14
                                        3   New York, NY 10010-6035
                                            Telephone:   212.921.2001
                                        4   Facsimile:   650.938.5200

                                        5   BRYAN A. KOHM (CSB No. 233276)
                                            bkohm@fenwick.com
                                        6   DARGAYE H. CHURNET (CSB No. 303659)
                                            dchurnet@fenwick.com
                                        7   FENWICK & WEST LLP
                                            555 California Street, 12th Floor
                                        8   San Francisco, CA 94104
                                            Telephone:     415.875.2300
                                        9   Facsimile:     415.281.1350

                                       10   REBECCA A.E. FEWKES (CSB No. 209168)
                                            rfewkes@fenwick.com
                                       11   FENWICK & WEST LLP
                                            801 California Street
                                       12   Mountain View, CA 94041
                                            Telephone:     650.988.8500
F ENWI CK & W ES T LLP
                         LAW




                                       13   Facsimile:     650.938.5200
                          AT
                         ATTO RNEY S




                                       14   Attorneys for Defendant
                                            TILE, INC.
                                       15

                                       16                                 UNITED STATES DISTRICT COURT

                                       17                             NORTHERN DISTRICT OF CALIFORNIA

                                       18                                      OAKLAND DIVISION

                                       19

                                       20   CELLWITCH INC.,                               Case No.: 4:19-CV-01315-JSW

                                       21                    Plaintiff,                   TILE, INC.’S NOTICE OF MOTION
                                                                                          AND MOTION TO STAY
                                       22          v.                                     DISCOVERY; MEMORANDUM OF
                                                                                          POINTS AND AUTHORITIES IN
                                       23   TILE, INC.,                                   SUPPORT

                                       24                    Defendant.                   Date:        November 15, 2019
                                                                                          Time:        9:00 a.m.
                                       25                                                 Courtroom:   5
                                                                                          Judge:       Jeffrey S. White
                                       26
                                                                                          Trial Date: None Set
                                       27

                                       28


                                             TILE’S MOTION TO STAY DISCOVERY                              Case No.: 4:19-CV-01315-JSW
                                                 Case
                                                 Case 4:19-cv-01315-JSW
                                                      4:19-cv-01315-JSW Document
                                                                        Document 53
                                                                                 50 Filed
                                                                                    Filed 09/09/19
                                                                                          08/23/19 Page
                                                                                                   Page 7
                                                                                                        2 of
                                                                                                          of 17
                                                                                                             12



                                        1                                                     TABLE OF CONTENTS

                                        2                                                                                                                                       Page

                                        3   NOTICE OF MOTION ................................................................................................................... 1

                                        4   STATEMENT OF ISSUES TO BE DECIDED ............................................................................. 1

                                        5   MEMORANDUM OF POINTS AND AUTHORITIES ................................................................ 2

                                        6   I.        SUMMARY OF ARGUMENT .......................................................................................... 2

                                        7   II.       STATEMENT OF FACTS ................................................................................................. 3

                                        8   III.      ARGUMENT ...................................................................................................................... 4

                                        9   IV.       CONCLUSION ................................................................................................................... 8

                                       10

                                       11

                                       12
F ENWI CK & W ES T LLP
                         LAW




                                       13
                          AT
                         ATTO RNEY S




                                       14

                                       15

                                       16

                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28


                                             TILE’S MOTION TO STAY DISCOVERY                                      i                             Case No.: 4:19-CV-01315-JSW
                                               Case
                                               Case 4:19-cv-01315-JSW
                                                    4:19-cv-01315-JSW Document
                                                                      Document 53
                                                                               50 Filed
                                                                                  Filed 09/09/19
                                                                                        08/23/19 Page
                                                                                                 Page 8
                                                                                                      3 of
                                                                                                        of 17
                                                                                                           12



                                        1                                                    TABLE OF AUTHORITIES

                                        2                                                                                                                                       Page(s)

                                        3   CASES

                                        4   Hamilton v. Rhoads,
                                              No. C 11-0227 RMW (PR), 2011 WL 5085504 (N.D. Cal. Oct. 25, 2011) ............................. 5
                                        5
                                            Hanni v. Amer. Airlines,
                                        6      No. C-08-00732 CW (EDL), 2009 WL 1505286 (N.D. Cal. May 27, 2009) ........................... 6

                                        7   In re Nexus 6p Prods. Liab. Litig.,
                                                No. 17-cv-02185-BLF, 2017 WL 3581188 (N.D. Cal. Aug. 18, 2017) .................................... 5
                                        8
                                            InterTrust Techs. Corp. v. Microsoft Corp.,
                                        9       No. C 01-1640 SBA, 2003 WL 23120174 (N.D. Cal. Dec. 1, 2003) ....................................... 6

                                       10   Little v. City of Seattle,
                                                863 F.2d 681 (9th Cir. 1989)..................................................................................................... 5
                                       11
                                            Micron Tech., Inc. v. United Microelectronics Corp.,
                                       12      No. 17-cv-06932-JSW, 2018 WL 7288018 (N.D. Cal. March 16, 2018) ............................. 5, 6
F ENWI CK & W ES T LLP
                         LAW




                                       13   Nova Measuring Instruments Ltd. v. Nanometrics, Inc.,
                                               417 F. Supp. 2d 1121 (N.D. Cal. 2006) .................................................................................... 7
                          AT
                         ATTO RNEY S




                                       14
                                            Orchid Biosciences, Inc. v. St. Louis Univ.,
                                       15      198 F.R.D. 670 (S.D. Cal. 2001)............................................................................................... 6

                                       16   Pac. Lumber Co. v. Nat’l Union Fire Ins. Co. of Pittsburgh, PA,
                                               220 F.R.D. 349 (N.D. Cal. 2003) .............................................................................................. 5
                                       17
                                            Silver State Intellectual Techs., Inc. v. Facebook, Inc.,
                                       18       No. 4:17-cv-003349-JSW, Order, Dkt. 60 (March 7, 2019) ..................................................... 2

                                       19   STATUTES AND RULES

                                       20   Federal Rule of Civil Procedure 12(b)(6) ................................................................................... 3, 5

                                       21   Federal Rule of Civil Procedure 26(c)(1)(A) .................................................................................. 5

                                       22   Patent Local Rule 2-5 .................................................................................................................. 2, 7

                                       23   Patent Local Rule 2-5(a) ............................................................................................................. 7, 8

                                       24   Patent Local Rule 2-5(c) ................................................................................................................. 8

                                       25   Patent Local Rule 2-5(d) ................................................................................................................. 8

                                       26   Patent Local Rule 3-1 ...................................................................................................................... 6

                                       27

                                       28


                                             TILE’S MOTION TO STAY DISCOVERY                                       ii                             Case No.: 4:19-CV-01315-JSW
                                              Case
                                              Case 4:19-cv-01315-JSW
                                                   4:19-cv-01315-JSW Document
                                                                     Document 53
                                                                              50 Filed
                                                                                 Filed 09/09/19
                                                                                       08/23/19 Page
                                                                                                Page 9
                                                                                                     4 of
                                                                                                       of 17
                                                                                                          12



                                        1                                        NOTICE OF MOTION

                                        2          TO ALL PARTIES AND THEIR COUNSEL OF RECORD: PLEASE TAKE NOTICE

                                        3   that, on November 15, 2019, at 9:00 a.m., or as soon thereafter as the motion may be heard, in the

                                        4   courtroom of The Honorable Jeffrey S. White, located at Courtroom 5, 2nd Floor, 1301 Clay

                                        5   Street, Oakland, California 94612, defendant Tile, Inc. (“Tile”) will and hereby does move this

                                        6   Court, pursuant to Fed. R. Civ. P. 26(c) and the Court’s discretion, for a protective order staying

                                        7   discovery in this case pending the resolution of Tile’s motion to dismiss plaintiff Cellwitch Inc.’s

                                        8   (“Cellwitch’s”) Amended Complaint. The motion is based on this Notice, the Memorandum of

                                        9   Points and Authorities, the Declaration of Rebecca A.E. Fewkes (“Fewkes Decl.”) and exhibits

                                       10   submitted therewith (“Fewkes Ex. __”), the pleadings and records on file in this action, all

                                       11   matters of which the Court may take judicial notice, and any other argument or evidence that may

                                       12   be presented in support of this Motion.
F ENWI CK & W ES T LLP
                         LAW




                                       13                            STATEMENT OF ISSUES TO BE DECIDED
                          AT
                         ATTO RNEY S




                                       14          Does the case-dispositive nature of Tile’s motion to dismiss, the lack of a need for

                                       15   discovery to decide the motion to dismiss, and the breadth and prematurity of Cellwitch’s

                                       16   discovery requests furnish good cause for a stay of discovery pending resolution of the threshold

                                       17   motion to dismiss?

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28


                                             TILE’S MOTION TO STAY DISCOVERY                  1                     Case No.: 4:19-CV-01315-JSW
                                             Case
                                             Case4:19-cv-01315-JSW
                                                  4:19-cv-01315-JSW Document
                                                                    Document53
                                                                             50 Filed
                                                                                Filed09/09/19
                                                                                      08/23/19 Page
                                                                                               Page10  of12
                                                                                                    5 of  17



                                        1                       MEMORANDUM OF POINTS AND AUTHORITIES

                                        2   I.     SUMMARY OF ARGUMENT

                                        3          Tile respectfully requests a protective order from the Court to defer discovery, including

                                        4   responses to Cellwitch’s pending discovery requests, until after the Court rules on Tile’s motion

                                        5   to dismiss, in order to conserve the resources of the parties. See, e.g., Dkt. 48 at 4:16–23, 7:3–12,

                                        6   8:8–21, 11:7–9.

                                        7          After Tile filed its case-dispositive motion to dismiss, the Court vacated the Initial Case

                                        8   Management Conference. Dkt. 47. Thus, disclosures under the Patent Local Rules are deferred

                                        9   as the timing of such disclosures is tied to the date of the conference. Yet, Cellwitch has refused

                                       10   to defer Tile’s responses to its ten interrogatories and forty-nine requests for production, some of

                                       11   which are subject to objections as premature under Patent L.R. 2-5. Deferring the burdensome

                                       12   and potentially unnecessary discovery is consistent with the Court’s goal of preserving parties’
F ENWI CK & W ES T LLP




                                            resources, as expressed in Silver State Intellectual Techs., Inc. v. Facebook, Inc., No. 4:17-cv-
                         LAW




                                       13
                          AT
                         ATTO RNEY S




                                       14   003349-JSW, Order, Dkt. 60 (March 7, 2019).

                                       15          The two factors considered in this district to determine whether there is good cause for a

                                       16   stay of discovery pending resolution of a dispositive motion are both met here. First, Tile’s

                                       17   motion to dismiss, if granted, is entirely dispositive of the case. Second, no discovery is needed

                                       18   for a decision on Tile’s motion to dismiss. In addition, the lack of prejudice to Cellwitch and the

                                       19   burdensome nature of Cellwitch’s overbroad and premature requests further demonstrate good

                                       20   cause for a stay of discovery until the pending motion to dismiss is resolved.

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28


                                             TILE’S MOTION TO STAY DISCOVERY                  2                     Case No.: 4:19-CV-01315-JSW
                                                Case
                                                Case4:19-cv-01315-JSW
                                                     4:19-cv-01315-JSW Document
                                                                       Document53
                                                                                50 Filed
                                                                                   Filed09/09/19
                                                                                         08/23/19 Page
                                                                                                  Page11  of12
                                                                                                       6 of  17



                                        1   II.       STATEMENT OF FACTS

                                        2             Cellwitch filed its Complaint in this matter on March 12, 2019. Dkt. 1. On May 2, 2019,

                                        3   Tile filed its Motion to Dismiss Complaint Pursuant to Fed. R. Civ. P. 12(b)(6). Dkt. 30. On

                                        4   May 16, 2019, Cellwitch filed its Amended Complaint. Dkt. 32. Tile filed its Motion to Dismiss

                                        5   the Amended Complaint Pursuant to Fed. R. Civ. P. 12(b)(6) on May 30, 2019. 1 Dkt. 36.

                                        6             The parties held their Rule 26(f) conference on July 26, 2019, during which Tile proposed

                                        7   deferring discovery in light of the pendency of Tile’s motion to dismiss. Dkt. 48 at 7:7–14.

                                        8   Cellwitch disagreed, and on the same day, served ten interrogatories and forty-nine requests for

                                        9   production. Fewkes Exs. A (Cellwitch’s First Set of Requests for Production of Documents and

                                       10   Things to Tile, Inc. (Nos. 1–49)), and B (Cellwitch’s First Set of Interrogatories to Tile, Inc. (Nos.

                                       11   1–11) [sic]). Cellwitch’s interrogatories and requests for production broadly address all of Tile’s

                                       12   products, devices, and applications without restriction (time period, model, version). See, e.g.,
F ENWI CK & W ES T LLP




                                            Fewkes Ex. A at 2:9–16. For example, Cellwitch’s definitions state:
                         LAW




                                       13
                          AT
                         ATTO RNEY S




                                       14             “Tile Product(s)” means any product or platform, applications, accessories, and/or
                                                      services used, manufactured, imported, offered for sale, or sold, in whole or in
                                       15             part, by Tile or by others on Tile’s behalf, including but not limited to Tile
                                                      Device(s), Tile App(s), Tile Premium, and services and functionalities such as
                                       16             Community Find, Smart Alerts, and Share.

                                       17             “Tile Device(s)” means any device manufactured, imported, offered for sale, or
                                                      sold by Tile or by others on Tile’s behalf that enables monitoring of locations of
                                       18             items by one or more wireless devices, including but not limited to Pro, Mate, and
                                                      Slim.
                                       19
                                                      “Tile App(s)” means any and all version(s) of the Tile Application.
                                       20

                                       21   Id. Cellwitch’s requests for production require documents encompassing all operations and

                                       22   distributions of Tile’s products, devices, and applications. For example, Request for Production

                                       23   No. 4 requires “All Documents that describe or explain how Tile Products operate.” Fewkes

                                       24   Ex. A at 6:14–15. Further, Request for Production No. 16 requires “Documents sufficient to

                                       25   identify and describe the purchase, distribution, marketing, supply and/or sales channels for the

                                       26   Tile Products.” Fewkes Ex. A at 8:1–3. Cellwitch’s interrogatories similarly encompass all

                                       27   operations and distributions at Tile. For example, Cellwitch’s Interrogatory No. 1 requires that

                                       28   1
                                                As Tile has moved under Rule 12(b)(6), its answer to the complaint is not yet due.

                                                TILE’S MOTION TO STAY DISCOVERY                3                     Case No.: 4:19-CV-01315-JSW
                                             Case
                                             Case4:19-cv-01315-JSW
                                                  4:19-cv-01315-JSW Document
                                                                    Document53
                                                                             50 Filed
                                                                                Filed09/09/19
                                                                                      08/23/19 Page
                                                                                               Page12  of12
                                                                                                    7 of  17



                                        1   Tile: “Identify each Tile Product by name, internal code name (if any), version(s), release date(s),

                                        2   operating platform(s), and any other identifying indicia.” Fewkes Ex. B at 7:2–4. In similar

                                        3   fashion, Interrogatory No. 5 requires:

                                        4          For each Tile Product, provide the number of units sold in the United States on a
                                                   quarterly basis since 2014, the average unit sale price during such period, the gross
                                        5          revenue attributable to such sales during such period, and the net profit (EBIDTA)
                                                   realized on such sales during such period, as well as the person(s) most
                                        6          knowledgeable of the facts relating to this Interrogatory.
                                        7   Fewkes Ex. B at 7:20–24. And Interrogatory No. 4 requests Tile’s noninfringement contentions,

                                        8   claim charts, accused products, claim constructions and all documents supporting and persons

                                        9   knowledgeable on these topics. Fewkes Ex. B at 7:12–19 (full text, infra, at 7:20–28).

                                       10          On August 8, 2019, the Clerk notified the parties that the hearing on the Motion to

                                       11   Dismiss and the Initial Case Management Conference, scheduled for August 16, 2019, was

                                       12   vacated, and that the Court would reschedule the Initial Case Management Conference, if
F ENWI CK & W ES T LLP
                         LAW




                                       13   necessary, in its order resolving the Motion to Dismiss. Dkt. 47.
                          AT
                         ATTO RNEY S




                                       14          The parties filed a Joint Case Management Statement on August 9, 2019. Dkt. 48. The

                                       15   Joint Case Management Statement included a Proposed Order that “the time for responding to

                                       16   any discovery requests propounded before the Court’s decision on Tile’s Motion to Dismiss [is/is

                                       17   not] extended until thirty (30) days after the Court’s ruling on Tile’s Motion to Dismiss.” Dkt. 48

                                       18   at 11:7–9. In the Joint Case Management Statement, Tile also indicated that it will seek inter

                                       19   partes review of Cellwitch’s patent. Dkt. 48 at 7:16–18.

                                       20          On August 16, 2019, Tile filed a Request for Clarification Re Notice Vacating Hearing

                                       21   Date on Tile’s Motion to Dismiss and the Initial Case Management Conference seeking

                                       22   clarification as to whether discovery was stayed pending resolution of its motion to dismiss.

                                       23   Dkt. 49. On August 21, 2019, the Courtroom Deputy instructed Tile by email that its request for

                                       24   clarification should be filed as a motion, prompting the instant motion to stay discovery. Before

                                       25   filing this motion, Tile asked Cellwitch again if it would be willing to agree to stay discovery, and

                                       26   Cellwitch declined. Fewkes Decl. ¶ 5.

                                       27   III.   ARGUMENT
                                       28          The Court “may, for good cause, issue an order to protect a party or person from


                                             TILE’S MOTION TO STAY DISCOVERY                  4                     Case No.: 4:19-CV-01315-JSW
                                             Case
                                             Case4:19-cv-01315-JSW
                                                  4:19-cv-01315-JSW Document
                                                                    Document53
                                                                             50 Filed
                                                                                Filed09/09/19
                                                                                      08/23/19 Page
                                                                                               Page13  of12
                                                                                                    8 of  17



                                        1   annoyance, embarrassment, oppression, or undue burden or expense, including … forbidding …

                                        2   discovery.” Fed. R. Civ. P. 26(c)(1)(A). The Court has “wide discretion in controlling

                                        3   discovery.” Little v. City of Seattle, 863 F.2d 681, 685 (9th Cir. 1989) (affirming district court’s

                                        4   stay of discovery until defendant’s immunity from claims was resolved). The Court’s discretion

                                        5   extends to staying discovery upon a showing for good cause. Id. A stay of discovery is

                                        6   appropriate to address threshold dispositive issues, like Tile’s case-dispositive motion to dismiss.

                                        7   See, e.g., In re Nexus 6p Prods. Liab. Litig., No. 17-cv-02185-BLF, 2017 WL 3581188, at *2

                                        8   (N.D. Cal. Aug. 18, 2017) (granting stay where a threshold challenge could be dispositive of

                                        9   defendant’s involvement in case); Little, 863 F.2d at 685 (affirming district court’s stay of all

                                       10   discovery irrelevant to the district court’s determination of a threshold issue).

                                       11          Courts in this district apply a two-prong test to determine whether to stay discovery

                                       12   pending resolution of a dispositive motion: the motion “must be potentially dispositive of the
F ENWI CK & W ES T LLP
                         LAW




                                       13   entire case, or at least dispositive on the issue at which discovery is directed,” and the court
                          AT
                         ATTO RNEY S




                                       14   should consider “whether the pending dispositive motion can be decided absent additional

                                       15   discovery.” Pac. Lumber Co. v. Nat’l Union Fire Ins. Co. of Pittsburgh, PA, 220 F.R.D. 349,

                                       16   351–52 (N.D. Cal. 2003). Both prongs are easily satisfied here.

                                       17          Tile’s motion to dismiss meets the first prong because, if granted, it will dispose of this

                                       18   entire case—Cellwitch’s patent would be found invalid for lack of patentable subject matter under

                                       19   § 101 and its Amended Complaint would be dismissed with prejudice. Dkt. 36 at 1:2–16.

                                       20          Tile’s motion to dismiss meets the second prong because it can be decided entirely based

                                       21   upon the deficiencies in Cellwitch’s pleadings, without any discovery. See, e.g., Micron Tech.,

                                       22   Inc. v. United Microelectronics Corp., No. 17-cv-06932-JSW, 2018 WL 7288018, at *2 (N.D.

                                       23   Cal. March 16, 2018) (staying discovery where pending motion to dismiss did not require full

                                       24   discovery for resolution); In re Nexus 6P Prods. Litig., 2017 WL 3581188, at *2 (“[t]he Court

                                       25   also notes that the pending motions to dismiss are fully briefed, and can be decided without

                                       26   additional discovery”); see also Hamilton v. Rhoads, No. C 11-0227 RMW (PR), 2011 WL

                                       27   5085504, at *1 (N.D. Cal. Oct. 25, 2011) (“any discovery is unnecessary for resolution of the

                                       28   [defendant’s] motion [to dismiss]”). Dismissal of Cellwitch’s Amended Complaint under Federal


                                             TILE’S MOTION TO STAY DISCOVERY                   5                      Case No.: 4:19-CV-01315-JSW
                                             Case
                                             Case4:19-cv-01315-JSW
                                                  4:19-cv-01315-JSW Document
                                                                    Document53
                                                                             50 Filed
                                                                                Filed09/09/19
                                                                                      08/23/19 Page
                                                                                               Page14  of12
                                                                                                    9 of  17



                                        1   Rule of Civil Procedure 12(b)(6) will be based on the Amended Complaint, the patent, and its

                                        2   prosecution—not discovery. Dkt. 36 at 6:26–7:12.

                                        3           A stay of discovery is appropriate when, as here, both prongs are met. Micron Tech.,

                                        4   2018 WL 7288018, at *2 (staying Rule 26(b) discovery until resolution of motion to dismiss

                                        5   based on satisfaction of both factors).

                                        6           The Court may, but need not, consider additional factors that demonstrate good cause for

                                        7   a stay: the lack of prejudice to Cellwitch and the burdensome nature of Cellwitch’s requests.

                                        8           First, good cause is shown because there is no prejudice to Cellwitch. A stay of discovery

                                        9   will last only so long as the Court requires to decide the pending motion to dismiss. Because

                                       10   there are no Court-determined deadlines for this matter, there is no set date for the end of

                                       11   discovery. Accordingly, the stay would not prejudice Cellwitch by cutting a discovery window

                                       12   short. Hanni v. Amer. Airlines, No. C-08-00732 CW (EDL), 2009 WL 1505286, at *8 (N.D. Cal.
F ENWI CK & W ES T LLP
                         LAW




                                       13   May 27, 2009) (staying discovery would not prejudice plaintiffs by shortening discovery window,
                          AT
                         ATTO RNEY S




                                       14   but would phase the case in order to prevent the parties from incurring unnecessary costs); see

                                       15   also Orchid Biosciences, Inc. v. St. Louis Univ., 198 F.R.D. 670, 675 n. 7 (S.D. Cal. 2001) (a

                                       16   limited stay until resolution of a dispositive motion would not disrupt administration of the case

                                       17   as “the Court has not yet issued a scheduling order establishing a discovery cut-off date”).

                                       18   Moreover, the patent in this case issued in 2014. Dkt. 32 ¶ 23. Cellwitch also alleges Tile began

                                       19   its products in 2014 and alleges Tile had $100 million in revenue by 2016 (Dkt. 32 ¶¶ 15, 21, 42)

                                       20   yet Cellwitch did not bring its Complaint until March 2019. Thus, any claim of prejudice based

                                       21   on the short stay requested here rings hollow—Cellwitch will not be prejudiced.

                                       22           Second, good cause is shown because Cellwitch’s requests are burdensome and

                                       23   overbroad. Disclosures under the Patent Local Rules, which are designed to focus the litigation

                                       24   on truly disputed issues, have been postponed until after the Court’s decision on Tile’s motion to

                                       25   dismiss. Thus, for example, disclosure of asserted claims and infringement contentions, under

                                       26   Patent Local Rule 3-1, has not yet occurred. Such disclosures are meant to streamline the

                                       27   discovery process by replacing a series of interrogatories that defendants would likely propound,

                                       28   and requiring the parties to crystallize their theories of the case early in the litigation. InterTrust


                                             TILE’S MOTION TO STAY DISCOVERY                    6                      Case No.: 4:19-CV-01315-JSW
                                                Case
                                                Case 4:19-cv-01315-JSW
                                                     4:19-cv-01315-JSW Document
                                                                       Document 53
                                                                                50 Filed
                                                                                   Filed 09/09/19
                                                                                         08/23/19 Page
                                                                                                  Page 15
                                                                                                       10 of
                                                                                                          of 17
                                                                                                             12



                                        1   Techs. Corp. v. Microsoft Corp., No. C 01-1640 SBA, 2003 WL 23120174, at *2 (N.D. Cal. Dec.

                                        2   1, 2003) (holding that patent owner failed to comply with the spirit of local patent rules requiring

                                        3   specific articulation of claims and theories of infringement, and would be required to correct

                                        4   deficiencies in its disclosures); Nova Measuring Instruments Ltd. v. Nanometrics, Inc., 417 F.

                                        5   Supp. 2d 1121, 1122–23 (N.D. Cal. 2006) (discussing letter and spirit of Patent Local Rules).

                                        6   Several of Cellwitch’s discovery requests encompass topics that are addressed by the Patent Local

                                        7   Rules, which is why Patent Local Rule 2-5 recognizes discovery requests, such as those directed

                                        8   to claim construction, damages, prior art, and advice of counsel, for example, as premature before

                                        9   the Patent Local Rule disclosures. Patent L.R. 2-5.

                                       10           Cellwitch has not disclosed the asserted claims or any infringement contentions, but seeks

                                       11   to impose upon Tile the burden of responding to numerous and premature discovery requests.

                                       12   For example, in addition to the burden of the sheer number of the discovery requests (fifty-nine
F ENWI CK & W ES T LLP
                         LAW




                                       13   counting interrogatories and document requests), Cellwitch’s requests seek discovery of several
                          AT
                         ATTO RNEY S




                                       14   categories the Patent Local Rules expressly recognize as premature:

                                       15       Claim construction positions (Patent L.R. 2-5(a))

                                       16           o “Request for Production No. 32: All Documents concerning Tile’s proposed

                                       17               interpretation or construction of any term used in any claim of the Patent-in-Suit, and

                                       18               all Documents that support or refute Tile’s proposed constructions of any such claim

                                       19               limitation or term.” (Fewkes Ex. A at 9:24–27);

                                       20           o “Interrogatory No. 4: If You contend or believe that the manufacture, use, offer for

                                       21               sale, or sale of any Tile Product does not infringe (directly or indirectly; literally or

                                       22               under the doctrine of equivalents) any claim of the Patent-in-Suit, state with specificity

                                       23               the complete factual basis for such contention or belief, including a claim chart

                                       24               identifying for each such product which claim limitation(s) are not satisfied by such

                                       25               product, the claim constructions or definitions used in supporting this contention or

                                       26               belief, all documents and things supporting this contention or belief, and an

                                       27               identification of the person(s) most knowledgeable of the facts relating to such

                                       28               contention or belief.” (Fewkes Ex. B at 7:12–19);


                                             TILE’S MOTION TO STAY DISCOVERY                    7                      Case No.: 4:19-CV-01315-JSW
                                                Case
                                                Case 4:19-cv-01315-JSW
                                                     4:19-cv-01315-JSW Document
                                                                       Document 53
                                                                                50 Filed
                                                                                   Filed 09/09/19
                                                                                         08/23/19 Page
                                                                                                  Page 16
                                                                                                       11 of
                                                                                                          of 17
                                                                                                             12



                                        1        Damages positions (Patent L.R. 2-5(a))

                                        2            o “Request for Production No. 37: Documents that Tile contends are related to a

                                        3                determination of a reasonable royalty and/or the amount of damages adequate to

                                        4                compensate Cellwitch for Tile’s infringement of the Patent-in-Suit.” (Fewkes Ex. A at

                                        5                10:12–15);

                                        6        Prior art (Patent L.R. 2-5(c))

                                        7            o “Request for Production No. 33: Documents Tile contends are Prior Art to the Patent-

                                        8                in-Suit.” (Fewkes Ex. A at 10:1–2);

                                        9        Advice of counsel (Patent L.R. 2-5(d))

                                       10            o “Request for Production No. 42: Documents relating to any infringement opinions,

                                       11                opinions of counsel, or any other legal opinions concerning the Patent-in-Suit.”

                                       12                (Fewkes Ex. A at 11:1–3);
F ENWI CK & W ES T LLP
                         LAW




                                       13            o “Interrogatory No. 8: State whether You, or anyone on your behalf, has performed,
                          AT
                         ATTO RNEY S




                                       14                undertaken, or conducted any analysis of the Patent-in-Suit to determine whether Tile

                                       15                infringes the Patent-in-Suit; and, if so, state the date of such analysis, the identity of

                                       16                every Person who participated in such analysis, and the identity of the Person

                                       17                presently employed by Tile who is most knowledgeable of such analysis.” (Fewkes

                                       18                Ex. B at 8:8–12).

                                       19   IV.      CONCLUSION
                                       20            Tile respectfully requests that the Court issue a protective order staying discovery until

                                       21   after the Court rules on Tile’s motion to dismiss the Amended Complaint.

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28


                                             TILE’S MOTION TO STAY DISCOVERY                     8                      Case No.: 4:19-CV-01315-JSW
                                             Case
                                             Case 4:19-cv-01315-JSW
                                                  4:19-cv-01315-JSW Document
                                                                    Document 53
                                                                             50 Filed
                                                                                Filed 09/09/19
                                                                                      08/23/19 Page
                                                                                               Page 17
                                                                                                    12 of
                                                                                                       of 17
                                                                                                          12



                                        1   Dated: August 23, 2019            FENWICK & WEST LLP

                                        2

                                        3                                     By: /s/ Kevin X. McGann
                                                                                  Kevin X. McGann (appearance pro hac vice)
                                        4                                         kmcgann@fenwick.com
                                                                                  FENWICK & WEST LLP
                                        5                                         902 Broadway, Suite 14
                                                                                  New York, NY 10010-6035
                                        6                                         Telephone:      212.921.2001
                                                                                  Facsimile:      650.938.5200
                                        7
                                                                                  BRYAN A. KOHM (CSB No. 233276)
                                        8                                         bkohm@fenwick.com
                                                                                  DARGAYE H. CHURNET (CSB No. 303659)
                                        9                                         dchurnet@fenwick.com
                                                                                  FENWICK & WEST LLP
                                       10                                         555 California Street, 12th Floor
                                                                                  San Francisco, CA 94104
                                       11                                         Telephone:        415.875.2300
                                                                                  Facsimile:        415.281.1350
                                       12
                                                                                  REBECCA A.E. FEWKES (CSB No. 209168)
F ENWI CK & W ES T LLP
                         LAW




                                       13                                         rfewkes@fenwick.com
                                                                                  FENWICK & WEST LLP
                          AT
                         ATTO RNEY S




                                       14                                         801 California Street
                                                                                  Mountain View, CA 94041
                                       15                                         Telephone:        650.988.8500
                                                                                  Facsimile:        650.938.5200
                                       16
                                                                              Attorneys for Defendant TILE, INC.
                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28


                                            TILE’S MOTION TO STAY DISCOVERY      9                   Case No.: 4:19-CV-01315-JSW
